IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
James Jones, et al.,
Plaintiff(s),
Case Number: 1:1 8cv403
Vs.
Judge Susan J. Dlott
Village of Golf Manor, et al.,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States Magistrate
Judge Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge reviewed the
pleadings and filed with this Court on May 10, 2019 a Report and Recommendation (Doc. 46).
Subsequently, the plaintiff filed objections to such Report and Recommendation (Doc. 47) and
defendants filed a response to the objections (Doc. 48).

The Court has reviewed the comprehensive findings of the Magistrate Judge and considered
de novo all of the filings in this matter. Upon consideration of the foregoing, the Court does
determine that such Recommendation should be adopted.

Accordingly, plaintiffs’ motion for leave to file a third amended complaint (Doc. 41) is

DENIED.

IT IS SO ORDERED.

dagau, Cth

Judge Susan J. Qlott
United States District Court

 
